Case: 22-10312     Document: 00516474697         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 16, 2022
                                  No. 22-10312
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lonnie Charles Williams,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-213-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Appealing his sentence for possession of a firearm by a convicted
   felon, Lonnie Charles Williams objects to a four-level guidelines
   enhancement he received for possessing the firearm with intent to use it in
   connection with the Texas offense of aggravated assault with a deadly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10312       Document: 00516474697         Page: 2   Date Filed: 09/16/2022




                                    No. 22-10312


   weapon. According to Williams, the district court misapplied Texas law by
   determining that merely carrying a rifle in public satisfies the threat element
   of the statute.    A person commits the offense if he “intentionally or
   knowingly threatens another with imminent bodily injury,” Tex. Penal
   Code § 22.01(a)(2), while “exhibit[ing] a deadly weapon,” Tex. Penal
   Code § 22.02(a)(2). Williams acknowledges that pointing a firearm at
   someone would satisfy the threat element but notes that a surveillance video
   showed he did not point the rifle at anyone. He further contends that to apply
   the Texas statute in such a way that criminalizes the mere act of carrying a
   firearm in public would violate the Second Amendment. We review a district
   court’s application of the Sentencing Guidelines de novo. United States v.
   Luyten, 966 F.3d 329, 332 (5th Cir. 2020).
          Williams misconstrues the district court’s ruling. The court did not
   determine that merely carrying a firearm in public satisfies the threat element
   of the aggravated assault statute. Instead, a witness testified that Williams
   left a small social gathering with strangers in an apartment complex common
   room after they questioned his combat experience and returned armed with
   a rifle and a machete. The court found that his specific conduct of “leaving
   and returning” to the pool room with the firearm was sufficient to constitute
   a threat to the three men playing pool, where there was no other explanation
   for the conduct. Williams does not challenge the sufficiency of that evidence
   and misapprehends the district court’s ruling by focusing solely on the mere
   act of carrying a firearm. Because the district court did not rely on the
   reasoning that merely carrying a firearm violates the Texas law, Williams fails
   to show any error by the district court.
          AFFIRMED.




                                          2